DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,005,505 (hereinafter US Patent’505). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claim 1 have been eliminated from patent claim 1 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant Application Claim:                                US Patent’505 Claim 1:
A radio-frequency module for carrier aggregation communication comprising:

A radio-frequency module comprising: 

a first signal path and a second signal path each configured to pass signals in a first communication band;

a first transmission path and a second transmission path each configured to transmit signals in a first communication band; 


a third transmission path configured to transmit signals in a second communication band, the second communication band being different than the first communication band; 

an antenna terminal;

an antenna terminal electrically coupled to an antenna; 

a first matching circuit in the first signal path, and a second matching circuit in the second signal path; and

a first matching circuit in the first transmission path, a second matching circuit in the second transmission path, and a third matching circuit in the third transmission path; and
a switching circuit configured to selectively connect the first signal path and/or the second signal path to a common terminal, wherein:

a switching circuit configured to selectively connect one or more of the first transmission path, the second transmission path, and the third transmission path to a common terminal, wherein: 

the common terminal is electrically coupled to the antenna terminal,

the common terminal is electrically coupled to the antenna terminal, 

the switching circuit is configured to connect the first signal path to the common terminal when communications with the radio-frequency module only employ the first communication band,

the switching circuit is configured to connect the first transmission path to the common terminal when communications with the radio-frequency module only employ the first communication band, and 

the switching circuit is configured to connect the second signal path to the common terminal when communications with the radio-frequency module employ both the first communication band and a second communication band, the second communication band being different than the first communication band.

the switching circuit is configured to connect the second transmission path and the third transmission path to the common terminal when communications with the radio-frequency module employ both the first communication band and the second communication band.


As to claim 2, this claim is fully disclosed in US Patent’505 claim 2.
As to claim 3, this claim is fully disclosed in US Patent’505 claim 3.
As to claim 4, this claim is fully disclosed in US Patent’505 claim 4.
As to claim 5, this claim is fully disclosed in US Patent’505 claim 5.
As to claim 6, this claim is fully disclosed in US Patent’505 claim 6.
As to claim 7, this claim is fully disclosed in US Patent’505 claim 7.
As to claim 8, this claim is fully disclosed in US Patent’505 claim 8.
As to claim 9, this claim is fully disclosed in US Patent’505 claim 9.
As to claim 10, this claim is fully disclosed in US Patent’505 claim 10.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 09/09/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476